219 S.W.3d 852 (2007)
STATE of Missouri, Respondent,
v.
Ivan B. JOHNSON, Appellant.
No. WD 66421.
Missouri Court of Appeals, Western District.
April 24, 2007.
Before PATRICIA A. BRECKENRIDGE, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Ivan Johnson appeals his conviction, following a jury trial, for one count of first-degree murder and one count of first-degree robbery. Johnson asserts five points of error on appeal. First, he argues that the trial court erred in overruling his motion for judgment of acquittal and in entering judgment on the jury's verdict of guilty of first-degree murder because there was insufficient evidence that he knowingly and deliberately killed the victim. Second, Johnson argues that the trial court abused its discretion in denying his request for a mistrial when a witness testified that Johnson had a outstanding felony warrant for assault on a law enforcement officer. Third, Johnson argues that the trial court plainly erred when it permitted the State to misstate the law by telling the jury that Johnson's plans to commit robbery satisfied the requirement of deliberation. Fourth, Johnson argues that the trial court plainly erred in allowing the State to argue that Johnson had an accomplice that assisted him in committing the crimes. Finally, Johnson argues that the trial court plainly erred in permitting improper hearsay testimony that Johnson's accomplice drove Johnson to the victim's house and Johnson was inside the house for a period of time. Having reviewed the record on appeal and finding no error, this court affirms the judgment. Rule 30.25(b).